Citation Nr: 1215169	
Decision Date: 04/26/12    Archive Date: 05/07/12

DOCKET NO.  09-49 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office 
in Albuquerque, New Mexico


THE ISSUE

Whether the claimant may be recognized as the Veteran's surviving spouse for VA death benefit purposes.


REPRESENTATION

Appellant represented by:  The American Legion


ATTORNEY FOR THE BOARD

C. Lawson, Counsel



INTRODUCTION

The Veteran served on active duty from April 1967 to May 1970.  He died in December 2007. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2008 decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in March 2009, a statement of the case was issued in October 2009, and a substantive appeal was received in December 2009.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. The Veteran and the appellant were married in November 2007. 

2.  The appellant and the Veteran had not prior to that time formed either a common-law marriage or a deemed valid marriage. 

4. The Veteran died in December 2007. 


CONCLUSION OF LAW

The criteria for recognition of the appellant as the Veteran's surviving spouse for VA death benefits purposes are not met.  38 C.F.R. §§ 3.1(j), 3.52, 3.54 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, 38 U.S.C.A. §§ 5102 , 5103, 5103A, 5107, provides, among other things, for notice and assistance to claimants under certain circumstances. Congress, in enacting the statute, noted the importance of balancing the duty to assist with "the futility of requiring VA to develop claims where there is no reasonable possibility that the assistance would substantiate the claim."  Mason v. Principi, 16 Vet. App. 129, 132 (2002).  The record reflects that a VCAA notice letter was in fact furnished to the appellant in March 2008.  To the extent that there may be any defects in said notice, the Board nevertheless finds that no remedial action is necessary under the particular circumstances of this case.  

When the law and not the evidence is dispositive of the claim, the VCAA is not applicable.  Id. at 132.  In this case, additional VCAA notice is not required because the issue presented involves a claim that cannot be substantiated as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).  With regard to VA's duty to assist a claimant, the record shows that the appellant has not pointed to any additional evidence pertinent to the underlying issue which may be available.   For these reasons, the Board concludes that no further notification or development of evidence is required. 


Status as Surviving Spouse of the Veteran 

The appellant in this case seeks recognition as the Veteran's surviving spouse in order to obtain VA death benefits.  The essential facts in this case are not in dispute. The appellant and the Veteran were married in November 2007 and the Veteran died in December 2007.  The appellant argues that she is entitled to various VA death benefits on the basis of her relationship to the Veteran.  

The Board first acknowledges that there is nothing of record to suggest that the November 2007 marriage was not valid under the laws of New Mexico which is where the parties resided at the time of the marriage.  See 38 C.F.R. § 3.1(j).  However, laws and regulations applicable to VA death benefits impose other requirements before a claimant may be entitled to death benefits as a surviving spouse of a veteran.  See 38 C.F.R. § 3.54.  For purposes of this case, the underlying reason that the appellant is not entitled to VA death benefits is that she was not married to the Veteran for one year prior to his death.  The Board notes that possible exceptions under the regulation are not shown in this case.  Specifically, there is no showing or assertion that there was a child born as a result of the relationship between the appellant and the Veteran.  Additionally, there is no showing or assertion that the relationship between the appellant and the Veteran began within 15 years of the Veteran's service.  

In sum, in the context of the November 2007 ceremonial marriage, the RO has found that entitlement to death benefits is not warranted because the appellant was not married to the Veteran for one year prior to his death.  This is the outcome dictated by 38 C.F.R. § 3.54.  The Board now turns to consideration of other possible avenues of showing marriage for VA death benefit purposes.  

The Board first takes administrative notice of the fact that common law marriages are not recognized by New Mexico.  This avenue for showing that a marriage existed more than one year prior to the Veteran's death is therefore not available to the appellant.  

The other avenue to be considered is whether there was a deemed valid marriage under 38 C.F.R. § 3.52.  This regulation provides that where an attempted marriage of a claimant to the Veteran was invalid by reason of a legal impediment, the marriage will nevertheless be deemed valid if:  (a) the marriage occurred 1 year or more before the Veteran died or existed for any period of time if a child was born of the purported marriage or was born to them before such marriage and (b) the claimant entered into the marriage without knowledge of the impediment, and (c) the claimant cohabited with the Veteran continuously from the date of marriage to the date of his or her death, and (d) no claim has been filed by a legal surviving spouse who has been found entitled to gratuitous death benefits other than accrued monthly benefits covering a period prior to the Veteran's death.  

After reviewing all of the pertinent evidence in this case, the Board finds that the preponderance of such evidence is against a finding of a "deemed valid" marriage.  The Board is simply unable to find any persuasive evidence that the Veteran and the appellant ever attempted to marry prior to the November 2007 ceremony.  Although the appellant and lay witnesses have detailed in various statements the nature of the relationship, there is nothing to suggest that the Veteran and the appellant ever believed they were married to begin with, including by common law marriage.  

The evidence as to the relationship between the parties is somewhat inconsistent.  In an April 2010 statement, the appellant indicated that she and the Veteran had begun living together as husband and wife in August 2001, and that they did so until his death.  However, at the time of an October 2002 VA examination, the Veteran indicated that he no longer had a girlfriend and that he lived alone in a camper.  An October 2006 VA medical record indicates that the Veteran had been brought in by a female caretaker that day.  A May 2007 VA medical record indicates that the Veteran came with a caregiver.  There is nothing in these records to show that the Veteran or the appellant (assuming she was the caregiver) identified or referred to themselves as husband and wife.  During an RO hearing in February 2010, the appellant and family members explained that she and the Veteran had been together for 10 years and shared expenses, and that the appellant was always there for the Veteran through thick and thin.  They had lived together continuously for 10 years prior to their marriage.  

The appellant's daughter indicated that the appellant and the Veteran had been together since 2001.  During that time, they lived together in the same household and shared all living expenses.  The appellant had to do everything for him at times, and during the last couple of years of his life, she drove him to many doctors' appointments.  The Veteran had chosen the appellant to be his power of attorney when he had cataract surgery in 2004.  He would not have made it as long as he did without the appellant there to care for him.  There is a similar letter of record from the appellant's granddaughter dated in December 2009.  A copy of a power of attorney signed by the Veteran was received, showing that he willed all of his property to the appellant in case of death.  In a March 2010 statement, a neighbor indicated that the appellant had cared for the Veteran as a wife would.  For the past 10 years, they were valued as good neighbors in the community.  

The above evidence certainly shows that the Veteran and the appellant did have a close relationship, and the Board in no manner doubts that the appellant cared for the Veteran in many ways which a wife would for a husband.  However, despite the appellant's statement that they lived together as man and wife, the preponderance of the evidence is against a finding that they in fact attempted a marriage (by common law) which might fit within the criteria for a "deemed valid" marriage.  The appellant, in seeking VA benefits, may allege such an attempted marriage, but there is no persuasive evidence (either by words or actions) that the Veteran ever believed that he was in a common law marriage to the appellant.  For example, the Veteran was reminded by the RO in November 2002 that he was being paid VA compensation as a single Veteran with no dependents, and he took no action to indicate that he was married either then or at any later time, when it would have been in his interest to do so if he were married.  While the evidence undoubtedly paints a picture of a caring relationship between the appellant and the Veteran prior to his death, the deemed valid marriage requirements were not met as there is no persuasive showing of an attempted marriage prior to November 2007.  To the extent that the appellant may be asserting that she and the Veteran intended to enter into a common law marriage, the Board finds such assertions not credible against the backdrop of the overall evidence.  

The appellant presents equitable arguments that she should be recognized as the Veteran's surviving spouse for purposes of gaining eligibility to VA benefits.  The appellant's arguments and the law have been considered in the most favorable light possible, but for the reasons described below, the status sought as the Veteran's surviving spouse is precluded by law.  The Board is bound by the law and is without authority to grant benefits on an equitable basis. See 38 U.S.C.A. §§ 503 , 7104 (West 2002 & Supp. 2010); Harvey v. Brown, 6 Vet. App. 416, 425   (1994).  The Board further observes that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith (Edward F.) v. Derwinski, 2 Vet. App. 429 (1992) citing Office of Personnel Management v. Richmond, 496 U.S. 414 (1990). 


ORDER

Recognition of the appellant as the Veteran's surviving spouse for VA death benefits purposes is not warranted.  The appeal is denied. 


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


